Judgment, Supreme Court, New York County (Martin Rettinger, J., at hearing, jury trial and sentence), rendered April 2, 1987, convicting defendant of manslaughter in the first degree and sentencing him to 8⅓ to 25 years’ imprisonment, unanimously affirmed.
Defendant was linked to this homicide of a man in a Greenwich Village apartment on January 15, 1984 by a telephone call made from there on that date. Defendant fled to Greece and did not return to this country for approximately two years. He was met at the Newark Airport by New York City detectives and questioned without being given his Miranda rights. At the airport the detectives blocked defendant’s path to his wife who was there to meet him and told her they were taking him to police headquarters. The hearing court properly suppressed the statements made at that time, determining that defendant was in custody.
However, the statements made later by defendant after having been read his Miranda rights were properly admitted into evidence. These statements did not result from a continuous interrogation, but were made after a definite break in the interrogation, thereby returning defendant "to the status of one who is not under the influence of questioning” (People v Chapple, 38 NY2d 112, 115; People v Bethea, 67 NY2d 364).
Defendant’s claim that the court gave an overextensive charge on defendant’s election not to testify is unpreserved for appellate review. (People v Lara, 148 AD2d 340, affd 75 NY2d *374836.) At trial defendant never objected to this charge nor requested the court to limit its charge to the bare words of the statute.
Defendant’s argument that the hypothetical example used during the circumstantial evidence charge was prejudicial to defendant is without merit as the hypothetical was both fair and differed significantly from the facts of the case being tried.
We have reviewed defendant’s remaining contentions and find them to be meritless. Concur—Murphy, P. J., Sullivan, Carro, Kassal and Wallach, JJ.